ATTACHMENT TO PAPER NO. 20220228
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received February 1, 2022 (the “Response”) and the interview conducted March 1, 2022.  
Claims 1, 3, 4, 6–9, 11, 12, and 14–25 are pending.  

Claim Rejections – 35 U.S.C. § 103
Pathak, Chang, Cross, and Panther
Claims 1, 6–9, and 14–16 are rejected under 35 U.S.C. § 103 as being obvious over Pathak et al. (US 2009/0150878 A1; published June 11, 2009) in view of Chang et al. (US 2013/0254248 A1; published Sept. 26, 2013), in further view of Cross et al. (US 8,997,085 B2; published Mar. 31, 2015), and in further view of Panther et al. (US 2016/0025765 A1; published Jan. 28, 2016).
Response to Arguments
I.
Applicants assert 
Panther is directed to devices that are of the type to use the Wireless HART protocol, and Panther’s field device is the type of device that the Wireless HART protocol is particularly suitable for. That is, the Wireless HART protocol is a wireless sensor networking technology that was defined for the requirements of industrial instrumentation and particularly field instrument use (e.g., transmitters, valve positioners).  An excerpt from Control Automation Textbook on WirelessHART Radio Communication Standard is submitted with this response (retrieved at 
control.com/textbook/wireless-instrumentation/wirelesshart).


	Applicants argue “[t]he use of Wireless HART protocols for field devices as taught by Panther would not suggest using such a protocol for MTPs as described by Pathak and therefore one would not be motivated to use the Wireless HART protocol for MTPs.”  Response 13.
	The Examiner is unpersuaded of error.  At the outset, the Examiner notes Applicants’ reference “Control Automation Textbook on WirelessHART Radio Communication Standard” doesn’t include a publication date.  Thus, the Examiner cannot consider such objective evidence if published after Applicants’ effective filing date of the claimed invention.  See 35 U.S.C. § 103 (reciting “A patent for a claimed invention may not be obtained . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.”; emphasis added).
Turning to the rejection, to the extent Applicants effectively argue Panther’s Wireless HART protocol cannot be incorporated into Pathak’s MFPs, the test of obviousness is not whether one reference can be bodily inserted into another, but, "[r]ather, the test is what the combined teachings of the references would have suggested to one of ordinary skill in the art," In re Keller, 642 F.2d413, 425 (CCPA 1981), who is a person of ordinary creativity and not an automaton, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007), and whose inferences and creative steps the Examiner may consider, id. at 418.
The Examiner sees no reason why combining Panther’s Wireless HART protocol with Pathak’s MFPs would have been "uniquely challenging or difficult for one of ordinary skill in the art,"  Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 419), particularly in see also id. ¶ 39 (reciting “the invention can be embodied in other specific forms without departing from the spirit or essential character hereof. . . . The present description is therefore considered in all respects to be illustrative and not restrictive.”).
Panther teaches a Wireless HART Protocol  (¶¶ 28, 70, 91, 92, 102).  The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pathak’s second protocol to be the Wireless HART Protocol as taught by Panther “to establish a wireless communication standard for process applications and . . . to support wireless process automation applications.”  Panther ¶ 91.  
II.
Applicants quote paragraph 90 of Panther and argue “Panther mentions the current capabilities of the wireless HART protocol and not its deficiencies when it comes to updating a large number of devices as recognized in the Subject Application and there is no reason to modify Panther to include the method taught by Pathak for updated MFPs.”  Response 13.
The Examiner is unpersuaded of error.  Applicants’ argument is not commensurate with the scope of claim 1, which does not recite updating a large number of devices.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  Claim 1 recites first and second devices.  Moreover, the Examiner provides reasoning to modify Pathak with Panther as discussed above.

The Rejection
Regarding claim 1, while Pathak teaches a method for transferring a common software update package (“a common software update package is prepared” at ¶ 32; fig. 2, update package item 260) to multiple remote devices (“a group of multifunction printers (MFPs)” at ¶ 1; fig. 1, MFP items 120A-N) using a server (figs. 1, 2, software update server item 110) and a gateway device (fig. 1, network item 130; “Network 130 . . . may include multiplexing nodes, such as routers” at ¶ 28), the method comprising: 
preparing, on the server (¶ 32), a common software update package (“a common software update package is prepared” at ¶ 32; fig. 2, update package item 260);
using a first thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a first thread; “a corresponding first set of parallel threads” at ¶ 36) to send the package to a first device (fig. 1, MFP item 120A; “a first subgroup of MFPs 210” at ¶ 36) of the multiple remote devices; and 
using a second thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a second thread; “a second set of parallel threads” at ¶ 36) to send the package to a second device (fig. 1, MFP item 120B; “a second MFP subgroup” at ¶ 36) of the multiple remote devices,
wherein the stream of packets is sent to the multiple remote devices (“a group of multifunction printers (MFPs)” at ¶ 1; fig. 1, MFP items 120A-N) via the gateway device (fig. 1, item 130; “Network 130 . . . may include multiplexing nodes, such as routers, switches and bridges.” at ¶ 28),

Pathak does not teach (A) the common software update package being a stream of packets from a read packetized data file; (B) upgrading the multiple remote devices with an executable image stored in the data file; (C) the use of the second thread of execution being concurrent to the use of the first thread of execution; and (D) the second protocol being a Wireless Highway Addressable Remote Transducer (Wireless HART) protocol.
(A)
Chang teaches a read packetized data file (“one of edge nodes 140 receives a request for a file (e.g., a file read or write request received over 115-02) and directs the file access request to the one or more storage nodes 150 storing the requested file” at ¶ 39) having a stream of packets (“files may include: . . . packets, a stream of packets” at ¶ 33).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pathak’s common software update package to be a 
(B)
Cross teaches upgrading devices (fig. 1, item 170 possessing item 180) with an executable image (fig. 1, item 150) stored in a data file (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang combination’s data file to store an executable image that upgrades the multiple remote devices as taught by Cross to keep devices up-to-date with the latest version of various software appliances. 
(C)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Pathak’s use of the first thread of execution to be concurrent to Pathak’s use of the second thread of execution since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
(D)
Panther teaches a Wireless HART Protocol  (¶¶ 28, 70, 91, 92, 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pathak’s second protocol to be the Wireless HART Protocol as taught by Panther “to establish a wireless communication standard for process applications and . . . to support wireless process automation applications.”  Panther ¶ 91.
Regarding claim 6, Pathak teaches wherein using the first thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a first thread; “a corresponding first set of parallel 
Regarding claim 7, while Pathak teaches using the first thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a first thread; “a corresponding first set of parallel threads” at ¶ 36) to send the stream of packets to another (e.g., fig. 1, MFP item 120C) of the multiple remote devices and the first device (fig. 1, MFP item 120A) of the multiple remote devices (“a group of multifunction printers (MFPs)” at ¶ 1; fig. 1, MFP items 120A-N) receiving the data file, 
Pathak does not teach, in italics, sending the stream of packets to another of the multiple remote devices subsequent to the first device receiving the data file.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Pathak’s sending of the stream of packets to another of the multiple remote devices to occur subsequent to the first device receiving the data file since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 8, while the Pathak/Chang/Cross/Panther combination teaches the stream of packets (Pathak fig. 2, update package item 260; “file” at Chang ¶ 39; “files may include: . . . packets, a stream of packets” at Chang ¶ 33), and sending the packets to each of the first (fig. 1, MFP item 120A; “a first subgroup of MFPs 210” at ¶ 36) and second devices (fig. 1, MFP item 120B; “a second MFP subgroup” at ¶ 36) of the multiple remote devices,

Panther teaches a stream of packets formatted for a Wireless HART Protocol, and using the Wireless HART Protocol to send the packets (¶¶ 28, 70, 91, 92, 102).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Cross/Panther combination’s stream of packets to be formatted for a Wireless HART Protocol and for the Pathak/Chang/Cross/Panther combination’s gateway device to user the Wireless HART Protocol to send the packets to each of the first and second devices of the multiple remote devices as taught by Panther “to establish a wireless communication standard for process applications and . . . to support wireless process automation applications.”  Panther ¶ 91.
Regarding claim 9, Pathak teaches a server (fig. 2, item 110) comprising one or more processors (fig. 2, item 220) for performing operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.
Regarding claims 14–16, claims 6–8, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6–8are equally applicable to, respectively, claims 14–16.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Cross, in further view of Panther, and in further view of Berde (US 8,832,705 B1; published Sept. 9, 2014).
Regarding claim 3, while the Pathak/Chang/Cross/Panther combination teaches wherein the first thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at Pathak ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at Pathak ¶ 36 includes a first thread; “a corresponding first set of parallel threads” at Pathak ¶ 36) sends the stream of packets (Pathak fig. 2, update package item 260; “file” at Chang ¶ 39; “files may include: . . . packets, a stream of packets” at Chang ¶ 33) to the first device (Pathak fig. 1, MFP item 120A; “a first subgroup of MFPs 210” at Pathak ¶ 36) of the multiple remote devices (“a group of multifunction printers (MFPs)” at Pathak ¶ 1; Pathak fig. 1, MFP items 120A-N),
the Pathak/Chang/Cross/Panther combination does not teach, in italics, the first thread of execution using one data socket to send the stream of packets.
	Berde teaches threads using one data socket (“Each thread will attempt to write to a shared socket (socketA) from the thread’s thread buffer (threadBuffer).” at 5:17–19).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the sending of Pathak/Chang/Cross/Panther combination’s first thread of execution to use one data socket as taught by Berde “to provide access to a shared computer resource, such as a critical section of code, . . . which can ensure that requests are serviced in the order received.”  Berde 1:33–39.
Regarding claim 4, while the Pathak/Chang/Cross/Panther combination teaches wherein the first thread of execution (“concurrent threads over which 
the Pathak/Chang/Cross/Panther combination does not teach, in italics, the first thread of execution and the second thread of execution sharing a data socket.
Berde teaches threads sharing a data socket (“Each thread will attempt to write to a shared socket (socketA) from the thread’s thread buffer (threadBuffer).” at 5:17–19).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Cross/Panther combination’s first and second threads of execution to share a data socket as taught by Berde “to provide access to a shared computer resource, such as a critical section of code, . . . which can ensure that requests are serviced in the order received.”  Berde 1:33–39.
Regarding claims 11- and 12, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4are equally applicable to, respectively, claims 11 and 12.


Claims 17 and 22–24 are rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Marcjan (US 7,620,685 B2; published Nov. 17, 2009), and in further view of Panther.
Regarding claim 17, while Pathak teaches a method for transferring a common software update package (“a common software update package is prepared” at ¶ 32; fig. 2, update package item 260) to multiple remote devices (“a group of multifunction printers (MFPs)” at ¶ 1; fig. 1, MFP items 120A-N) using a server (figs. 1, 2, software update server item 110) and a gateway device (fig. 1, network item 130; “Network 130 . . . may include multiplexing nodes, such as routers” at ¶ 28), the method comprising: 
reading, on the server, a common software update package (“a common software update package is prepared” at ¶ 32; fig. 2, update package item 260);
using a first thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a first thread; “a corresponding first set of parallel threads” at ¶ 36) to send the package to a first device (fig. 1, MFP item 120A; “a first subgroup of MFPs 210” at ¶ 36) of the multiple remote devices via the gateway device; and 
using a second thread of execution (“concurrent threads over which package 260 may be distributed to MFPs 210” at ¶ 33 and “distributing package 260 to MFPs 120 over parallel threads” at ¶ 36 includes a first thread; “a second set of parallel threads” at ¶ 36) to send the package to a second device (fig. 1, MFP item 120B; “a second MFP subgroup” at ¶ 36) of the multiple remote devices via the gateway device,
wherein the gateway device communicates with the server using a first protocol (“server 110 is shown in more detail to include a network interface 210. . . 
Pathak does not teach (A) the common software update package being a read packetized data file having a stream of packets produced from segmenting a data file into data packets; (B) wherein the packetized data file is sent in a reliable transfer mode by acknowledging receipt of one data packet in a session before sending the next packet; (C) the use of the second thread of execution being concurrent to the use of the first thread of execution; and (D) the second protocol being a Wireless HART protocol.
(A)
Chang teaches a read packetized data file (“one of edge nodes 140 receives a request for a file (e.g., a file read or write request received over 115-02) and directs the file access request to the one or more storage nodes 150 storing the requested file” at ¶ 39) having a stream of packets (“files may include: . . . packets, a stream of packets” at ¶ 33) produced from segmenting a data file into data packets.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pathak’s common software update package to a read packetized data file having a stream of packets produced from segmenting a data 
(B)
Marcjan teaches a data file sent (“a large file” at 8:14–29) in a reliable transfer mode (“followed by sending back an acknowledgement message to the sender.  After the acknowledgement has been received by the sender, the next chunk can be processed in a similar manner as above.” at 8:14–29) by acknowledging receipt of one data packet (“first chunk” at 8:14–29) in a session before sending the next packet (“the next chunk” at 8:14–29).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang combination’s packetized data file to be sent in a reliable transfer mode by acknowledging receipt of one data packet in a session before sending the next packet as taught by Marcjan to “facilitate sharing and/or transporting content between users or between computers.”  Marcjan 2:4–5.
(C)
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Pathak’s use of the first thread of execution to be concurrent to Pathak’s use of the second thread of execution since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
(D)
Panther teaches a Wireless HART Protocol  (¶¶ 28, 70, 91, 92, 102).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Pathak’s second protocol to be the Wireless HART Protocol as taught by Panther “to establish a wireless communication standard for 
Regarding claims 22–24, claims 6–8, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6–8 are equally applicable to, respectively, claims 22–24.

Pathak, Chang, Marcjan, Panther, and Morikawa
Claim 18 is rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Marcjan, in further view of Panther, and in further view of Morikawa (US 8,966,354 B2; published Feb. 24, 2015).
Regarding claim 18, while the Pathak/Chang/Marcjan/Panther combination teaches wherein the data packets (“a common software update package is prepared” at Pathak ¶ 32; Pathak fig. 2, update package item 260; “files may include: . . . packets, a stream of packets” at Chang ¶ 33) are continually sent (Pathak ¶ 29), the Pathak/Chang/Marcjan/Panther combination does not teach upon receipt of a packet failure, only the failed data packet is transmitted.
Morikawa teaches upon receipt of a packet failure, only the failed data packet is transmitted (8:29–45).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Marcjan/Panther combination’s method to include upon receipt of a packet failure, only the failed data packet is transmitted as taught by Morikawa to ensure all intended data packets are received at the devices while saving processing power and time. 


Claim 19 is rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Marcjan, in further view of Panther, and in further view of Cross.
Regarding claim 19, while the Pathak/Chang/Marcjan/Panther combination teaches wherein the stream of packets is sent to the multiple remote devices (“a group of multifunction printers (MFPs)” at Pathak ¶ 1; Pathak fig. 1, MFP items 120A-N) via a gateway device (fig. 1, item 130; “Network 130 . . . may include multiplexing nodes, such as routers, switches and bridges.” at Pathak ¶ 28), 
the Pathak/Chang/Marcjan/Panther combination does not teach upgrading the multiple remote devices with an executable image stored in the data file.
Cross teaches upgrading devices (fig. 1, item 170 possessing item 180) with an executable image (fig. 1, item 150) stored in a data file (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Marcjan/Panther combination’s data file to store an executable image that upgrades the multiple remote devices as taught by Cross to keep devices up-to-date with the latest version of various software appliances. 

Pathak, Chang, Marcjan, Panther, and Berde
Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Marcjan, in further view of Panther, and in further view of Berde.
Regarding claims 20 and 21, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are equally applicable to, respectively, claims 20 and 21.


Claim 25 is rejected under 35 U.S.C. § 103 as being obvious over Pathak in view of Chang, in further view of Marcjan, in further view of Panther, and in further view of Jeffs (US 8,813,139 B2; Feb. 26, 2014).
Regarding claim 25, the Pathak/Chang/Marcjan/Panther combination does not teach wherein the data file is pre-packetized offline to eliminate the need for runtime thread and increase data transfer speed.
	Jeffs teaches a data file pre-packetized (“The transport packaging system 270 creates pre-packetized unencrypted files that are stored in the content repository 274” at 8:32–24) to eliminate the need for runtime thread and increase data transfer speed (intended use in italics).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Marcjan/Panther combination’s data file to be pre-packetized as taught by Jeffs “to provide content files such as . . . packetized files to the communication network 132 for distribution to the user devices 110, 112.”  Jeffs 8:31–33.
	Moreover, either a data file is pre-packetized offline or online.  It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Pathak/Chang/Marcjan/Jeffs combination’s pre-packetization of the data file to occur offline since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449